DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Upon inquiry of applicant’s representative Jill Gorny Sloper on 02/28/2021, noting that the Election of Species mailed 09/28/2020 was not consistent with the instant claims,
     the examiner agreed and indicated that the previous Election of Species would be withdrawn and a new Election of Species would be set forth.
     The examiner apologizes to applicant for any inconvenience in this matter
 
      The Election of Species mailed 09/28/2020 has been WITHDRAWN.

3. Claims 3, 4, 9, 11-30, 34, 38, 39 and 41-47 have been canceled.
    Claims 1, 2, 5-8, 10, 31-33, 35-37, 40 and 48-53 are pending and currently under Restriction Requirement / Election of Species set forth herein.

4.  Species Election
     This application contains claims directed to more than one species of the generic invention.  
     These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.           
     It is noted that the claims do not provide a special technical feature that is a con-tribution over the prior art in view of Written Opinion of the International Searching Authority for corresponding PCT/US2017/056268 (02/27/2018) (1449; #4).

     A) Applicant is required to elect wherein the recipients prior exposure to HLA is solid organ 
          or tissue allograft, pregnancy, blood transfusion OR prior exposure to the specific donor’s 
          HLA.

     B)  Applicant is required to elect whether the desensitization therapy comprise IVIG or 
           plasmapheresis treatment OR the desensitization therapy OR other attempts to deplete B 
           cells using a variety of immunosuppressive agents (e.g., see page 9, paragraph 2 of the 
           specification).

           If applicant therapy other than IVIG or plasmapheresis, 
            Applicant is required to elect a specific agent disclosed in the specification.   

      C) Applicant is required to elect whether the method further comprising at least one 
            immunosuppressive drug of tacrolimus, mycopehnolate mofetil OR prednisone OR
            does NOT further comprise an immunosuppressive drug as indicated.

       It is noted that the reasonable interpretation of the wherein clauses recited in claims 10 and 31 are NOT physical steps, but rather limited to recipient experiences.
       Applicant should clarify whether the wherein clauses are physical steps or not.
       If the wherein clauses are physical steps, then the claims may be subject to additional election of species.


     Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 4, 2021